Citation Nr: 0930936	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and/or coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In March 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ) and the hearing transcript 
is of record.

The Veteran's claim was previously before the Board in 
December 2008.  The Board remanded the Veteran's claim at 
that time for additional evidentiary development.  This 
development was completed and the Veteran's claim is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  Hypertension was not present during service, or manifest 
to any degree within one year after service, and any current 
hypertension is not attributable to any event, injury, or 
disease during service.

2.  Hypertension is not etiologically related to a service-
connected disability, nor has it been aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that his currently 
diagnosed hypertension is related to service.  In the 
alternative, the Veteran asserts that his hypertension is 
secondary to his service-connected diabetes mellitus and/or 
CAD.

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as hypertension is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Factual Background and Analysis

Service treatment records (STRs) associated with the claims 
file are completely negative for a diagnosis of or treatment 
for hypertension.  There is also no objective clinical 
evidence of this condition within one year after separation 
from service.  

The Board acknowledges in this case that the Veteran has 
currently diagnosed hypertension.  The Board also notes that 
the Veteran is service-connected for diabetes mellitus and 
CAD.  See January 2005 and March 2006 rating decisions, 
respectively.  At issue in this case, therefore, is whether 
the competent, probative medical evidence of record links the 
Veteran's hypertension to service or a service-connected 
disability.  The Board finds that the preponderance of the 
evidence is against such a finding on any basis.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 2004 to ascertain the nature and 
etiology of his diabetes mellitus.  Upon physical 
examination, the examiner noted that the Veteran's blood 
pressure was 140/80, 134/78 (sitting), and 134/76 
(reclining).  The impression was type 2 diabetes mellitus, 
oral agent controlled; and essential hypertension.  The 
examiner further noted that the Veteran's hypertension was 
not caused by his diabetes mellitus because the diagnosis of 
hypertension predated the diagnosis of diabetes mellitus.  

VA administered another VA C&P diabetes mellitus examination 
in January 2006.  The Veteran provided a medical history in 
which he stated that he was diagnosed as having diabetes 
mellitus approximately five to six years prior to this 
examination.  He also indicated that he was diagnosed as 
having hypertension approximately 18 years ago.  Upon 
physical examination, the Veteran's blood pressure was 
134/66, 119/72 (sitting), 140/77 (standing), and 135/72 
(reclining).  The impression was type 2 diabetes mellitus, 
controlled with oral hypoglycemic agent; and CAD, status-post 
coronary artery bypass graft (CABG).  The examiner also noted 
that the Veteran had essential hypertension.  According to 
the examiner, however, this condition was not caused by 
diabetes mellitus.  In support of this contention, the 
examiner opined that the Veteran "more likely" developed 
CAD from prolonged hypertension, diabetes mellitus, or 
smoking.

The Veteran was afforded a VA C&P hypertension examination in 
June 2007.  The Veteran provided a past medical history in 
which he indicated treatment for hypertension for the past 15 
years.  The Veteran also denied any "trouble" with his 
hypertension medication and indicated that his hypertension 
was well-controlled.  Upon physical examination, the 
Veteran's blood pressure was 125/80 (right arm, seated), 
130/83 (left arm, seated), and 132/82 (left arm, standing).  
The impression was essential hypertension, type 2 diabetes 
mellitus, CAD, and hypercholesterolemia.  Following a review 
of the claims file, the examiner found no evidence of 
hypertension in service.  Additionally, the examiner 
concluded that the Veteran's hypertension was neither caused 
nor aggravated by his service-connected diabetes mellitus.  
In support of this contention, the examiner noted that the 
Veteran's hypertension predated the diagnosis of diabetes 
mellitus by "a number of years."

As noted above, the Veteran testified in support of the 
current claim in March 2008.  In particular, the Veteran, 
through his representative, requested a new VA examination to 
address the issue of aggravation by a service-connected 
disability.

Following the Board's December 2008 remand order, the Veteran 
was afforded another VA C&P hypertension examination in 
February 2009.  The Veteran provided a past medical history 
in which he indicated that he was diagnosed as having 
hypertension approximately 17 years ago, and that this 
diagnosis predated his diagnosis of and treatment for 
diabetes mellitus.  The Veteran also stated that he was 
diagnosed as having CAD in October 2005 and subsequently 
underwent a three-vessel CABG.  More recently, the Veteran 
reported increased blood pressure within the past two months.  
It was noted that the Veteran had been drinking one-half pint 
of alcohol at night during that time.  Upon physical 
examination, the Veteran's blood pressure was 150/78 (right 
arm, sitting), 152/78 (left arm, sitting and standing), and 
140/80 (left arm, standing).  The impression was essential 
hypertension, fair control; type 2 diabetes mellitus, fair to 
good control; and CAD, no ongoing symptoms.

The examiner also opined that the Veteran's hypertension was 
not secondary to the service-connected diabetes mellitus or 
CAD since the hypertension predated the diagnosis of and 
treatment for these other conditions.  Citing "medical 
literature," the examiner further indicated that the 
Veteran's hypertension was neither caused nor aggravated by 
the service-connected CAD.  With regard to the issue of 
whether the Veteran's hypertension was aggravated by the 
service-connected diabetes mellitus, the examiner could not 
provide an answer to this question without resorting to 
speculation.  The examiner, however, indicated that the 
Veteran's long history of alcohol abuse, coupled with recent 
episodes of heavy drinking, "more likely than not" 
aggravated his hypertension.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for hypertension in this case on any basis.  The 
Veteran's STRs were completely negative for any diagnosis of 
or treatment for hypertension, and there was no evidence of 
hypertension within one year after separation from service.  

The first pertinent post-service evidence of record showing a 
diagnosis and/or treatment for hypertension, even according 
to the Veteran's own statements, is dated many years after 
discharge from service.  In this case, the lapse of decades 
between service and the first evidence of hypertension is 
evidence against the Veteran's claim.  Furthermore, although 
the Veteran has currently diagnosed hypertension, there is no 
competent, probative medical evidence of record linking this 
condition to the Veteran's period of active service on a 
direct basis.

On the contrary, VA medical opinions dated November 2004, 
January 2006, June 2007, and February 2009 found no 
relationship between the Veteran's period of active service 
and the currently diagnosed hypertension.  In support of this 
contention, each of the examiners concluded that the 
Veteran's diagnosis of and treatment for hypertension 
predated his diagnosis of and treatment for either diabetes 
mellitus or CAD.  
  
Thus, the Board finds the November 2004, January 2006, June 
2007, and February 2009 VA examination reports to be highly 
probative evidence on the issue of direct service connection, 
particularly where, as here, these examiners thoroughly 
reviewed the claims file and provided a complete opinion with 
supporting rationale based on their professional experience 
and specialized medical expertise.

The Board is aware that the Veteran has expressed his opinion 
that the currently diagnosed hypertension is related to 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran is capable of 
observing symptoms related to the hypertension, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of this condition or its relationship 
to service, if any.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran's STRs were 
completely negative for a diagnosis of or treatment for 
hypertension, and there is no evidence of continuity of 
symptoms after service until decades later, nor is there any 
credible, probative evidence linking the Veteran's 
hypertension to service.  Consequently, the Board finds that 
the Veteran failed to establish continuity of symptomatology 
in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's hypertension to service on a 
direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2008).  As previously stated, entitlement to direct 
service connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing diagnosed hypertension, but the weight of the 
credible, probative evidence is against finding that the 
Veteran's hypertension, which occurred many years after 
discharge from service, is related to the Veteran's period of 
active service.  Furthermore, there is no evidence of 
hypertension within one year after discharge from service.  
Accordingly, the Board concludes that the Veteran's claim of 
service connection for hypertension must be denied on a 
direct basis and this condition may not be presumed to have 
been incurred in service.  

Since the Veteran is not entitled to service connection for 
hypertension on a direct basis, the Board will next examine 
the Veteran's claim of service connection on a secondary 
basis.  To this end, the Board notes that the bulk of the 
Veteran's argument with respect to this claim is based on 
his belief that the currently diagnosed hypertension is 
secondary to his service-connected diabetes mellitus and/or 
CAD.

As noted above, the Veteran is not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Espiritu and Jandreau, supra.  The 
Veteran is capable of observing symptoms related to 
hypertension, diabetes mellitus, or CAD, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of this condition or its relationship 
to service or a service-connected disability, if any.

On the other hand, the Board finds the June 2007 and February 
2009 VA C&P medical opinions to be highly competent, 
probative evidence concerning the issue of secondary service 
connection.  The June 2007 C&P examiner concluded that the 
Veteran's hypertension was not aggravated by his service-
connected diabetes mellitus.  In support of this contention, 
the examiner noted that the Veteran's hypertension predated 
the diagnosis of diabetes mellitus by "a number of years."  
The February 2009 C&P examiner drew a similar conclusion 
based on the review of pertinent medical literature, noting 
that the Veteran's hypertension was not aggravated by the 
service-connected CAD.  Additionally, the February 2009 C&P 
examiner indicated that the "medical literature does not 
support that coronary artery disease itself causes or 
aggravates hypertension."  

The Board is aware that the February 2009 C&P examiner was 
unable to determine whether the Veteran's hypertension was 
aggravated by the service-connected diabetes mellitus without 
resorting to speculation.  The examiner did, however, 
indicate that the Veteran's long history of alcohol abuse, 
coupled with recent episodes of heavy drinking, "more likely 
than not" aggravated his hypertension. As noted above, 
service connection may not be based on a resort to pure 
speculation or even remote possibility, particularly where, 
as here, the Veteran's hypertension was found to be in part 
aggravated by his alcohol use.  See 38 C.F.R. § 3.102.  

Accordingly, the preponderance of the evidence is against 
finding that the Veteran's hypertension is proximately due 
to, the result of, or aggravated by his service-connected 
diabetes mellitus and/or CAD.  Accordingly, the Veteran's 
secondary service connection claim is denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The VCAA duty to notify was satisfied in this case in a 
letter sent to the Veteran in October 2005.  The letter 
informed the Veteran of what evidence was required to 
substantiate a service connection claim for hypertension on a 
direct and secondary basis and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also provided with notice, in April 2006, of the information 
and evidence needed to establish a disability rating and an 
effective date for the disability on appeal.  The Veteran's 
claim was subsequently readjudicated following this notice by 
way of a statement of the case (SOC) issued in July 2006 and 
supplemental statements of the case (SSOCs) issued in August 
2007 and May 2009.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was afforded 
multiple VA examinations in connection with the current 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus and/or coronary artery 
disease, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


